11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                               JUDGMENT ON REMAND



David Anthony Sandoval,                     * From the 70th District Court
                                              of Ector County,
                                              Trial Court No. A-19-1351-CR.

Vs. No. 11-20-00247-CR                      * July 15, 2021

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
modify the judgment adjudicating guilt and the bill of costs to delete the $500 fine
and the $600 charge for court-appointed attorney’s fees assessed against Appellant
with respect to the 2020 adjudication proceeding. As modified, we affirm the
judgment of the trial court.